Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because labeling text for figures 1 and 2 would be helpful.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
An example of such labeling:

    PNG
    media_image1.png
    814
    677
    media_image1.png
    Greyscale


Specification
The disclosure is objected to because of the following informalities: 
In¶[0055], sensor “101”  is incorrect, it should read –110--. 
For cross-reference see  specification list of ref signs ¶[0075] and figure 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


IV.	Claims 4 and 6 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4, recites the limitation "the number of oscillations" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

In claim 6, lines 2-3, “ the memory is accessed using the at least one measured environmental in order to obtain…,” is awkwardly written(unfinished), what does this mean?
(see claim 21 for possible fix)


Allowable Subject Matter
V.	Claims 1-3, 5, 7-25 are allowed.

VI.	Claims 4 and 6  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
VII.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references cited show concepts related to the claimed invention, that is, IC type PLL’s with calibration for maintain accuracy, such as the reference to Wright et al(‘569). The references do not suggest an IC circuit/sensor system with  oscillator circuit, DPLL, on-chip oscillator, precision oscillator, external crystal oscillator, sensor and PLL generating a control signal that feeds the oscillator circuit to achieve synchronization as claimed. No suggestion also of a controller with interface to receive sensor signals and output synchronization signals based on an output signal from a precision oscillator…and processing circuit to output the synchronization signals to the external IC according to a protocol…having first and second regularity ratios.


VIII.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849